DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzuki et al., US 5,919,742. See Example 11, in which a polymerizable mixture containing the polymerizable monomer acrylamide is stirred with trimethylethyl methacrylate.

Allowable Subject Matter
Claims 2, 3, and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Sakai reference, document D2 of the PCT Search Report. It exemplifies the polymerization of a compound according to claim 2 with a solgel. However, the solgel is not a polymerizable monomer, as required by the claims. It is a polymer onto which the diacrylate is grafted. Likewise, where cationic monomers such as MAPTAC, corresponding to Formula 1, are incorporated into microcapsules, the capsules already exist, and the cationic monomer is grafted on. It is not clear that one could simply combine the solgel monomers and the cationic comonomers to arrive at the same product and there is no motivation in the prior art to do so, so the capsules of claims 12-15 are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761